Deen, Judge.
Code Ann. § 6-802 of the new Appellate Practice Act (Ga. L. 1965, pp. 18, 20) provides that the notice of appeal shall contain “a concise statement of the judgment, ruling or order entitling the appellant to take an appeal.” The notice of appeal here recites that the order appealed from is one “denying defendant’s motion to strike the plaintiff’s amendment,” which is neither a final judgment nor one *563which would have been final if rendered as contended by the appellant. Spence v. Sports Arena, Inc., 108 Ga. App. 658 (134 SE2d 504). It follows that the appeal must be
Submitted September 12, 1966
Decided November 3, 1966.
Samuel L. Eplan, for appellant.

Dismissed.


Nichols, P. J., and Hall, J., concur.